Citation Nr: 0723583	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-25 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO denied service connection 
for his left knee disability.


FINDING OF FACT

The veteran's in-service May 1995 knee injury caused chronic 
left knee pain, which was most recently diagnosed as a focal 
osteochondral lesion of the medial femoral condyle. 


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In view of the Board's favorable disposition in this matter, 
the application of the VCAA is moot.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Service connection 

Laws and regulations

The veteran is claiming entitlement to service connection for 
a left knee disability.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Analysis

The evidence shows that the veteran injured his knee in May 
1995 while on a 30 km march, during active duty in Germany.  
The veteran reported this incident and the same history on 
multiple occasions and his statements are supported by in-
service and post service records.  Therefore the veteran is 
found credible.  The veteran nursed his knee until August 
1995 when he visited the Orthopedic clinic at the Air Force 
Medical Center in Germany reporting that it still hurts and 
feels tight.  The examiner noted a possible meniscus tear and 
ordered a magnetic resonance imaging test (MRI).  Although 
the service medical records note that the MRI was negative, 
the MRI report states that the lateral collateral ligament 
(LCL) is poorly demonstrated which may indicate an injury. 

In November 1996 the veteran went to Surgical Medicine and 
Rehabilitation Services at Walter Reed Army Medical Center.  
The examiner indicated that arch supports were ordered and 
noted the veteran had patella femoral syndrome.  In September 
1997 the examiner noted that the findings are suggestive of a 
medial meniscus tear and possible LCL and anterior cruciate 
ligament (ACL) tears or sprains.  Although an MRI was ordered 
it did not visualize the LCL.  In November 1997 the veteran 
complained of a swollen knee and it was objectively found to 
be tender at the infra-patellar region especially the left 
medial IT line.  A few weeks later the veteran again sought 
treatment because the pain was worse.  In January 1998 the 
veteran's knee was positive for patellar apprehension and 
grind.  The examiner diagnosed the veteran with patellar 
femoral syndrome and a mild osteochondral defect in the 
lateral femoral area.  

In October 2002 the veteran reported the same history and the 
examiner noted recurrent left knee pain.  Finally, at the 
veteran's retirement examination he was listed as having 
chronic left knee pain.  The examiner also noted an effusion 
of the left knee.  

After discharge from active service, the veteran sought an 
evaluation of his knee problem in October 2003 at Patrick Air 
Force base.  They recommended orthopedic and physical therapy 
consults, and further testing.  An October 8th 2003 treatment 
report noted the diagnosis was a meniscus tear.  An MRI 
report from Coastline Imaging in November 2003 noted that the 
menisci show minimal grade II signal changes and that there 
is no frank meniscal tear.  However, it diagnosed the veteran 
with a focal osteochondral lesion of the medial femoral 
condyle.  

A January 2004 VA examiner reviewed the claims file and the 
MRI reports but determined the veteran does not have a 
diagnosable disability and opined that it is less likely than 
not that the veteran is suffering from residuals of a knee 
injury.  However, the veteran's pain has consistently been in 
the femoral area and the veteran had several diagnoses 
indicating such a problem, including patellar femoral 
syndrome, meniscus and LCL tears and sprains, degenerative 
changes, osteochondral defects in the femoral region and, 
most recently, a focal osteochondral lesion of the medial 
femoral condyle.  While the veteran's knee disability has 
been variously diagnosed, it is not non-diagnosable as the VA 
examiner notes.  There is more than just knee pain.  There is 
knee pathology.  The greater weight of the evidence shows 
continuing symptoms since service.

The evidence of record indicates a current left knee 
disability following an in-service May 1995 knee injury.  
Therefore, the veteran has met the requirements for service 
connection for a left knee disability.  Accordingly, the 
benefit sought on appeal is allowed.


ORDER

Service connection for a left knee disability is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


